IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-690

                                Filed: 17 April 2018

Chatham County, No. 11 CVD 751

KIMBERLY SUMMERVILLE, Plaintiff,

             v.

MARK KENNETH SUMMERVILLE, Defendant.


      Appeal by defendant from orders entered 16 December 2016, 20 December

2016, and 30 December 2016 by Judge Lunsford Long in Chatham County District

Court. Heard in the Court of Appeals 8 January 2018.


      Collins Family Law Group, by Rebecca K. Watts, for plaintiff-appellee.

      Ellis Family Law, P.L.L.C., by Gray Ellis and Jillian E. Mack, for defendant-
      appellant.


      DAVIS, Judge.


      This appeal raises several issues in connection with the divorce of Kimberly

and Mark Kenneth Summerville. The questions specifically before us are whether

the trial court erred by (1) modifying the parties’ child custody arrangement despite

the absence of sufficient evidence of a substantial change in circumstances; (2)

making a sua sponte modification of Mr. Summerville’s existing child support award;

(3) holding Mr. Summerville in contempt for his violations of prior court orders; and

(4) awarding attorneys’ fees to Ms. Summerville without making necessary findings
                               SUMMERVILLE V. SUMMERVILLE

                                       Opinion of the Court



that the fees awarded were reasonable. After a thorough review of the record and

applicable law, we affirm in part, vacate in part, and dismiss this appeal in part.

                         Factual and Procedural Background

       The parties were married on 30 June 2001. One child (“Aaron”)1 was born of

the marriage. Aaron was diagnosed with autism when he was in the first grade.

       The parties separated on 15 August 2011 and divorced on 26 August 2013. On

12 August 2013, the parties entered into a consent custody order (the “12 August 2013

Order”) in which they agreed to joint legal custody and equal physical custody of

Aaron.

       On 10 February 2015, Ms. Summerville filed a motion in the cause in Chatham

County District Court asserting that Mr. Summerville was in violation of the 12

August 2013 Order because he had not provided appropriate medicine and therapy

for Aaron. In her motion, she requested that Mr. Summerville be held in contempt

for his violations of the order.

       A hearing was held on 3 March 2015 before the Honorable James T. Bryan, III,

and an order captioned “Temporary Custody, Visitation Order, and Contempt Order”

(the “1 May 2015 Order”) was subsequently entered. In this order, Judge Bryan found

that Mr. Summerville had failed to provide prescription medicine for Aaron,




       1  A pseudonym is used throughout this opinion to protect the privacy of the minor child and
for ease of reading.

                                               -2-
                           SUMMERVILLE V. SUMMERVILLE

                                  Opinion of the Court



repeatedly questioned the therapeutic approach taken by Aaron’s therapist, and

failed to bring Aaron to therapy 43% of the time.

      Based on his findings, Judge Bryan determined a substantial change in

circumstances had occurred that warranted modification of the 12 August 2013

Order, and he awarded Ms. Summerville “sole legal medical decision-making

[authority] in the area of any medical care for the minor child . . . .” The parties

retained joint legal custody, but the court modified the parties’ physical custodial

schedule. On 19 June 2015, the parties signed a consent order in which they agreed

that Mr. Summerville would pay 60% of Ms. Summerville’s attorneys’ fees related to

the filing of her 10 February 2015 motion.

      On 4 March 2016, Mr. Summerville filed a motion to modify custody, alleging

in pertinent part that Aaron had been “encouraged to defy [Mr. Summerville’s]

authority while . . . in [his] care” and “has spent an increasing amount of time out of

the classroom due to the interventions by [Ms. Summerville] . . . .” Mr. Summerville’s

motion requested that the trial court grant him primary physical and sole legal

custody.

      On 14 March 2016, Ms. Summerville filed a motion in the cause and a motion

for a show cause order. In her motion, she requested that the trial court hold Mr.

Summerville in contempt based on his repeated failures to comply with the court’s

orders. She alleged, in part, that Mr. Summerville had failed to give Aaron his



                                         -3-
                           SUMMERVILLE V. SUMMERVILLE

                                 Opinion of the Court



medications, discouraged Aaron from using coping mechanisms recommended by his

therapist, and refused to allow Aaron to call Ms. Summerville while in Mr.

Summerville’s care. Her motion requested that the court grant her primary physical

and sole legal custody of Aaron and order Mr. Summerville to pay her attorneys’ fees.

      Hearings were held in June 2016 and October 2016 before the Honorable

Lunsford Long on the parties’ pending motions. On 16 December 2016, the trial court

entered an order (1) awarding primary physical and sole legal custody of Aaron to

Ms. Summerville; (2) modifying Mr. Summerville’s child support obligation; and (3)

holding Mr. Summerville in contempt for his violations of the 1 May 2015 Order.

      On 20 December 2016, the trial court entered an order requiring Mr.

Summerville to pay $42,220 in attorneys’ fees to Ms. Summerville with regard to her

defense of his motion to modify custody. On 30 December 2016, the trial court entered

an order captioned “Amendment of Judgment/Order” in which it clarified its 16

December 2016 order by stating its determination that criminal contempt — as

opposed to civil contempt — was appropriate based on Mr. Summerville’s conduct.

On 13 January 2017, Mr. Summerville filed a notice of appeal as to all three orders.

                                     Analysis

I.   Modification of Child Custody

      In his first argument, Mr. Summerville contends that the trial court lacked the

authority to modify the parties’ custody of Aaron absent sufficient evidence and



                                        -4-
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



accompanying findings of a substantial change in circumstances since the 1 May 2015

Order was entered. “When reviewing a trial court’s decision to grant or deny a motion

for the modification of an existing child custody order, the appellate courts must

examine the trial court’s findings of fact to determine whether they are supported by

substantial evidence.” Shipman v. Shipman, 357 N.C. 471, 474, 586 S.E.2d 250, 253

(2003) (citation omitted). If so, we “must determine if the trial court’s factual findings

support its conclusions of law.” Id. at 475, 586 S.E.2d at 254 (citation omitted). “The

issue of whether a trial court has utilized the correct legal standard in ruling on a

request for modification of custody is a question of law that we review de novo.”

Hatcher v. Matthews, __ N.C. App. __, __, 789 S.E.2d 499, 501 (2016) (citation

omitted).

      Our Supreme Court has made clear that “[o]ur trial courts are vested with

broad discretion in child custody matters.” Shipman, 357 N.C. at 474, 586 S.E.2d at

253 (citation omitted). “Accordingly, should we conclude that there is substantial

evidence in the record to support the trial court’s findings of fact, such findings are

conclusive on appeal, even if record evidence might sustain findings to the contrary.”

Id. at 475, 586 S.E.2d at 253-54 (citation and quotation marks omitted).

      A. Classification of Prior Custody Order as Permanent or Temporary

      As an initial matter, we must determine whether the 1 May 2015 Order was a

permanent or temporary custody order. The distinction is important because



                                          -5-
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



             [i]f a child custody order is final, a party moving for its
             modification must first show a substantial change of
             circumstances. If a child custody order is temporary in
             nature . . . the trial court is to determine custody using the
             best interests of the child test without requiring either
             party to show a substantial change of circumstances.

LaValley v. LaValley, 151 N.C. App. 290, 292, 564 S.E.2d 913, 914-15 (2002) (internal

citations and footnote omitted).

      We observe that the 1 May 2015 Order was labeled by Judge Bryan as a

temporary order.     Mr. Summerville contends, however, that the order should

nevertheless be deemed a permanent one. We agree.

      “The issue of whether an order is temporary or final in nature is a question of

law that is reviewed de novo on appeal.” Hatcher, __ N.C. App. at __, 789 S.E.2d at

502 (citation omitted). An order is temporary “if either (1) it is entered without

prejudice to either party; (2) it states a clear and specific reconvening time in the

order and the time interval between the two hearings was reasonably brief; or (3) the

order does not determine all the issues.” Smith v. Barbour, 195 N.C. App. 244, 249,

671 S.E.2d 578, 582 (citation, quotation marks, and brackets omitted), disc. review

denied, 363 N.C. 375, 678 S.E.2d 670 (2009). “If an order does not meet any of these

criteria, it is considered permanent.” Hatcher, __ N.C. App. at __, 789 S.E.2d at 502

(citation omitted). Our case law demonstrates that “[a] trial court’s designation of an

order as ‘temporary’ or ‘permanent’ is not dispositive or binding on an appellate

court.” Id. at __, 789 S.E.2d at 502 (citation omitted).


                                          -6-
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



      Despite Judge Bryan’s labeling of the 1 May 2015 Order as a “temporary

order,” it does not meet any of the characteristics that would make it so. It was not

entered without prejudice to either party. Nor did it state a date for the parties to

reconvene. Finally, the order did, in fact, determine all of the issues before the court

at that time.

      Thus, the 1 May 2015 Order was a permanent custody order. As such, the trial

court was authorized to determine whether a modification of custody was in Aaron’s

best interests only if it first determined that there had been a substantial change in

circumstances since the 1 May 2015 Order was entered. See LaValley, 151 N.C. App.

at 292, 564 S.E.2d at 914-15 (holding that permanent custody orders require party

moving for modification to show substantial change in circumstances before

proceeding to best interests analysis).

      B. Substantial Change in Circumstances

      Mr. Summerville contends that the trial court in its 16 December 2016 Order

erroneously found a substantial change in circumstances because it (1) improperly

examined events occurring before the 1 May 2015 Order was entered in assessing

whether a substantial change in circumstances had occurred; and (2) failed to directly

link any change in circumstances to an actual effect on the welfare of the minor child.

We disagree.

      In this order, the trial court made the following pertinent findings of fact:



                                          -7-
              SUMMERVILLE V. SUMMERVILLE

                     Opinion of the Court



47. . . . [T]he Court was very clear to [Mr. Summerville],
    by explicitly including in its 2015 Order that should
    he continue to fail to follow Dr. Meisburger’s behavior
    plan and safety rules (as amended/modified) that
    would constitute a substantial change in
    circumstances affecting the welfare of the minor child
    which might result in a modification of his custodial
    rights.

     ....

63. Due to [Mr. Summerville]’s ongoing refusal to support
    the minor child’s therapy and therapeutic strategies
    and recommendations after the May 2015 Order, Dr.
    Meisburger recently discontinued treating the minor
    child. As a result, the minor child lost his therapist of
    several years, with whom he had formed a trusting
    and therapeutic bond. As a result, the minor child
    must begin all over again bonding with and trusting a
    new therapist. This process is more difficult for the
    minor child due to his Autism diagnosis, thus this has
    negatively impacted the minor child after the entry of
    the last Court Order.

     ....

78. [Mr. Summerville]’s failure to follow the behavior plan
    and Safety Rules distressed the minor child[,]
    increased the child’s anxiety and made him feel
    unsafe. Further, [Mr. Summerville]’s disregard of the
    Safety Rules, the therapist’s recommendations, the
    Parenting Coordinator’s decisions, and the Court’s
    Order modeled to the minor child a flagrant disregard
    for authority and rules. [Mr. Summerville]’s actions
    negatively impacted the minor child’s therapeutic
    progress.

79. The child’s progress has been limited by the
    professional recommendations being consistently
    implemented only during [Ms. Summerville]’s


                            -8-
             SUMMERVILLE V. SUMMERVILLE

                    Opinion of the Court



    custodial time, but not [Mr. Summerville]’s.

    ....

81. A significant psychiatric concern is the minor child’s
    memory loss of events which are frightening to him,
    which is dissociation, a self-protective strategy the
    child uses when he feels unsafe. For instance, a
    physical and verbal altercation occurred in March
    2016 between the minor child and [Mr. Summerville]
    over the course of two hours outside of a scouting
    event. The minor child’s therapist heard the entire,
    approximately two hour recording. During the call,
    the minor child screamed, wailed loudly, and begged
    [Ms. Summerville] to pick him up. During the call, the
    minor child reported that [Mr. Summerville] had hit
    him on the head, kicked him, and thrown him to the
    ground, during which the child had hurt his head and
    scraped his elbow. However, [Mr. Summerville]
    refused to allow [Ms. Summerville] to pick up the
    child. By the next day, the child had no memory of the
    entire two hour incident.

82. The symptom of the child’s dissociation shows he is
    experiencing a severe emotional crisis, which results
    in him removing an incident altogether from his
    memory. A significant concern is that if the minor
    child were mistreated he could not report it.

    ....

85. After May 2015, on at least three separate occasions
    the minor child was injured while [Mr. Summerville]
    failed to follow the Safety Rules and other
    recommendations of the minor child’s psychologist.
    These include [Mr. Summerville] hitting the minor
    child, throwing or tackling the child to the ground
    although the child was not in danger of harming
    himself or others; physically pulling or dragging the
    minor child while the child was distraught; using


                           -9-
              SUMMERVILLE V. SUMMERVILLE

                    Opinion of the Court



    excessive physical force; throwing a shoe at the minor
    child striking him in his head; refusing to allow the
    minor child to take his ten minute break when he was
    emotionally dysregulated; refusing to allow the minor
    child to call [Ms. Summerville] even though [Mr.
    Summerville] knows that [Ms. Summerville]’s call
    helps the minor child to use his adaptive calming
    strategies.

86. Since May 2015, the minor child has begged his
    therapist for someone, such as his therapist, the
    Parenting Coordinator, the Judge or even the police,
    [to] make [Mr. Summerville] follow the Safety Rules.
    Following these physical confrontations with [Mr.
    Summerville], the minor child regressed in his
    therapeutic progress, was emotionally distraught at
    school, and caused the minor child to have difficulty
    transitioning to [Mr. Summerville]. Also, following
    physical confrontation with [Mr. Summerville], at
    times the minor child became more susceptible to
    environmental triggers, such as a firm voice, feeling
    restrained, or discussions which he perceived to be an
    argument, which then led to aggressive outbursts by
    the child.

87. Since the entry of the last Order, there have been
    several incidents of [Mr. Summerville] failing to abide
    by the school’s protocols including the child’s
    individualized education plan (IEP). For instance,
    after the 2015 order [Mr. Summerville] has withheld
    designated rewards expected by the minor child
    because the minor child moved himself to a low
    stimulus environment to perform his calming
    techniques after a triggering event.               [Mr.
    Summerville] did this even though the school’s
    Behavior Intervention Plan calls for the child to use
    this exact strategy. The child became confused when
    teachers, school behavior specialists, his therapist,
    and [Ms. Summerville] congratulated and validated
    him for independently calming himself during that


                           - 10 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



                  triggering event, but his father punished him for it by
                  refusing to provide an earned reward.

      Mr. Summerville does not challenge any of the above-quoted findings.

Therefore, they are binding on appeal. See Koufman v. Koufman, 330 N.C. 93, 97,

408 S.E.2d 729, 731 (1991) (“Where no exception is taken to a finding of fact by the

trial court, the finding is presumed to be supported by competent evidence and is

binding on appeal.”).

      The court’s unchallenged findings established that since the entry of the 1 May

2015 Order (1) Aaron’s therapist stopped treating him due to Mr. Summerville’s

refusal to comply with — and be supportive of — therapeutic strategies and

recommendations; (2) an altercation occurred in which, according to Aaron, Mr.

Summerville hit him, kicked him, and threw him to the ground; (3) Aaron forgot this

event the next day, tending to show that he had a dissociative disorder; (4) at least

two other incidents occurred during which Mr. Summerville used excessive physical

force and refused to allow Aaron to call his mother; (5) Aaron has felt more susceptible

to environmental triggers due to Mr. Summerville’s physical confrontations with him;

and (6) Mr. Summerville has not followed Aaron’s IEP, causing Aaron to feel he was

being punished when he used calming techniques but received no reward from Mr.

Summerville.

      Contrary to Mr. Summerville’s argument on appeal, these findings

demonstrate that in making its changed circumstances determination the trial court


                                          - 11 -
                               SUMMERVILLE V. SUMMERVILLE

                                       Opinion of the Court



did, in fact, properly consider the time period since the 1 May 2015 Order was

entered.     Moreover, the above-quoted findings clearly support the trial court’s

conclusion that Mr. Summerville’s actions toward Aaron during this time period were

having a negative effect on him. Therefore, we affirm the trial court’s modification of

custody in the 16 December 2016 Order.2

II.   Sua Sponte Modification of Child Support

         Mr. Summerville next argues that the trial court improperly made a sua sponte

modification of his child support obligation as it existed in the 12 August 2013 Order

because neither party had filed a motion to modify child support prior to the entry of

the 16 December 2016 Order. We agree.

         The 16 December 2016 Order stated as follows with regard to the child support

issue:

               20. Counsel for both parties shall exchange copies of each
                   party’s 2015 tax returns along with copies of at least
                   three recent paystubs and any other documentation
                   evidencing his/her income not later than November
                   28, 2016. [Ms. Summerville]’s counsel shall calculate
                   and provide to [Mr. Summerville]’s counsel his child
                   support obligation pursuant to Worksheet A of the
                   presumptive North Carolina Child Support
                   Guidelines not later than December 1. Beginning
                   December 5, 2016, and on the 5th of each month
                   thereafter, [Mr. Summerville] shall pay to [Ms.
                   Summerville] monthly child support of that amount

         2
         We also reject Mr. Summerville’s argument that Judge Long simply relied on Judge Bryan’s
stated belief that a violation of the 1 May 2015 Order going forward would constitute a substantial
change in circumstances. To the contrary, we interpret Judge Long’s 16 December 2016 Order as
containing his own determination on this issue.

                                              - 12 -
                           SUMMERVILLE V. SUMMERVILLE

                                  Opinion of the Court



                  via direct deposit into an account designated by [Ms.
                  Summerville]. Should [Mr. Summerville]’s counsel
                  disagree with said child support calculation, she shall
                  immediately notify [Ms. Summerville]’s counsel of her
                  reasons for her objection and provide her own
                  worksheet A calculation and the matter shall schedule
                  [sic] to be heard before the undersigned Judge in
                  December 2016. Otherwise, the amount determined
                  by [Ms. Summerville]’s counsel is hereby ordered to be
                  [Mr. Summerville]’s permanent child support
                  obligation to [Ms. Summerville] for the support of the
                  minor child.

             21. Each party shall submit an affidavit regarding all
                 assets in which each party has any interest, as well as
                 any debt balances in that party’s name, (a net wort
                 [sic] inventory) to the other party not later than
                 November 20, 2016. . . .

      N.C. Gen. Stat. § 50-13.7(a) provides in pertinent part that

             [e]xcept as otherwise provided in G.S. 50-13.7A, an order of
             a court of this State for support of a minor child may be
             modified or vacated at any time, upon motion in the cause
             and a showing of changed circumstances by either party or
             anyone interested subject to the limitations of G.S. 50-
             13.10.

N.C. Gen. Stat. § 50-13.7(a) (2017).

      In addition to the fact that neither of the parties had made a motion to modify

Mr. Summerville’s preexisting support obligation, no testimony or other evidence on

the support issue was presented at the June 2016 or October 2016 hearings giving

rise to the 16 December 2016 Order. Nevertheless, the trial court — despite the

absence of a request from either party — included the above-quoted provisions

changing Mr. Summerville’s support obligation.

                                         - 13 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



      This Court has repeatedly held that “[a] court is without authority to sua

sponte modify an existing support order.” Royall v. Sawyer, 120 N.C. App. 880, 882,

463 S.E.2d 578, 580 (1995) (citation omitted); see also Miller v. Miller, 153 N.C. App.

40, 47, 568 S.E.2d 914, 919 (2002) (“[A] court does not have the authority to sua sponte

modify an existing support order.” (citation omitted)); Bogan v. Bogan, 134 N.C. App.

176, 179, 516 S.E.2d 641, 643 (1999) (trial court was without authority to modify child

support obligation absent existence of motion before it); Smith v. Smith, 15 N.C. App.

180, 183, 189 S.E.2d 525, 526 (1972) (trial court erred in modifying child custody and

support where only question before court concerned alimony).

      Our Supreme Court recently discussed the continuing jurisdiction possessed

by trial courts in child support proceedings in Catawba County v. Loggins, __ N.C. __,

804 S.E.2d 474 (2017). In Loggins, a mother and father had signed a Voluntary

Support Agreement and Order in 1999 (the “1999 VSA”) agreeing that the father

would not make any payments to the mother but would instead reimburse the State

for the cost of public assistance paid on behalf of his two children. Id. at __, 804

S.E.2d at 476. In 2001, the mother and father signed a second Voluntary Support

Agreement and Order (the “2001 VSA”). The parties attached to this document a

child support worksheet listing the father’s gross monthly income. In the 2001 VSA,

the father agreed to pay a monthly sum in child support to the mother and a monthly

reimbursement to the State for the amount he had previously neglected to pay. After



                                          - 14 -
                            SUMMERVILLE V. SUMMERVILLE

                                    Opinion of the Court



it was signed by the parents, the 2001 VSA was approved by the court. Id. at __, 804

S.E.2d at 476.

      The father failed to make several payments after entry of the 2001 VSA, and

he was in arrears by 2007. Id. at __, 804 S.E.2d at 476. In 2014, the father moved to

set aside the 2001 VSA pursuant to Rule 60 of the North Carolina Rules of Civil

Procedure, contending that the trial court had lacked jurisdiction to enter the consent

order. He asserted that N.C. Gen. Stat. § 50-13.7(a) required the filing of a motion in

the cause by a party in order for the trial court to possess jurisdiction to modify a

child support obligation.       The trial court agreed, finding that “there was no

precipitating motion filed by plaintiff or on her behalf, nor was there any proof of a

change in circumstances; therefore, the order resulting from the 2001 VSA was void.”

Id. at __, 804 S.E.2d at 477.

      Our Supreme Court reversed the trial court’s ruling, holding that the court had

improperly construed N.C. Gen. Stat. § 50-13.7(a). The Supreme Court ruled the

statute’s requirement that a motion in the cause be filed was “directory rather than

mandatory.” Id. at __, 804 S.E.2d at 482. “[C]onsequently, the absence of a motion

to modify a child support order does not divest the district court of jurisdiction to act

under the purview of the statute.” Id. at __, 804 S.E.2d at 482.

      The Court explained that the primary purpose of N.C. Gen. Stat. § 50-13.7(a)

is “to make the court aware of important new facts unknown to the court at the time



                                           - 15 -
                              SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



of the prior custody decree . . . .” Id. at __, 804 S.E.2d at 483 (citation and quotation

marks omitted). The Court determined that this purpose was satisfied by the 2001

VSA. Thus, the Supreme Court concluded, “a VSA submitted to the district court

without . . . a motion [in the cause] still serves the purpose” of N.C. Gen. Stat. § 50-

13.7(a), including “the statutory provision requiring a showing of a change in

circumstances in order for a child support order to be modified.” Id. at __, 804 S.E.2d

at 483.

      In a concurring opinion joined by Justice Ervin, Chief Justice Martin stated

that “the majority’s reasoning should be read narrowly.” Id. at __, 804 S.E.2d at 485

(Martin, C.J., concurring).

             [I]f the majority ruling is read to permit even sua sponte
             modifications, it would disturb several decades of Court of
             Appeals precedent that domestic relations parties and
             social services agencies throughout North Carolina have
             presumably come to rely on. See Royall v. Sawyer, 120 N.C.
             App. 880, 882, 463 S.E.2d 578, 580 (1995) (concluding that
             a child support agreement could not be modified without a
             motion to modify the agreement); Kennedy v. Kennedy, 107
             N.C. App. 695, 703, 421 S.E.2d 795, 799 (1992) (noting that
             a district court may modify a custody order only upon a
             motion by either party or by anyone interested); Smith v.
             Smith, 15 N.C. App. 180, 182-83, 189 S.E.2d 525, 526
             (1972) (holding that it was error for the trial court to modify
             a custody and support order when the only question before
             the trial court at the time was alimony).

             . . . . [B]y focusing on continuing jurisdiction, the majority
             ducks the real issue: whether, in the absence of a motion or
             its functional equivalent, a district court has the power to
             modify a child support order, or instead lacks the power to


                                          - 16 -
                              SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



             do so unless and until it receives a request from an
             interested party to modify the order.

Id. at __, 804 S.E.2d at 485 (citations omitted).

      This Court has not previously addressed in a published opinion the issue raised

by the concurring opinion in Loggins — that is, whether Loggins should be construed

as implicitly overruling the long line of cases from this Court prohibiting the sua

sponte modification of child support orders. However, we recently addressed this

precise issue in an unpublished opinion.

      In Mills v. Davis, __ N.C. App. __, 808 S.E.2d 519, 2017 N.C. App. LEXIS 1047

(2017) (unpublished), a custody order was entered by the trial court providing for

legal and physical custody of the minor child to be shared equally by the mother and

father. A year after the order was entered, the mother filed a motion to show cause

and modify custody, asserting that the father had waived his right to custody of the

child by failing to participate in her life. Id. at *3. The trial court entered a custody

order in which it modified sua sponte the existing child support order, requiring the

father to claim the child as a dependent and requiring the parties to split the

uninsured health expenses. Id. at *5.

      On appeal, the mother argued that the trial court had erred by making a sua

sponte modification of the original custody order’s child support provisions.

Distinguishing Loggins, this Court vacated the portion of the order containing the

child support modification.


                                          - 17 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



                    Unlike the trial court in [Loggins], which entered a
             consent order sought by both parents, the trial court in this
             case acted of its own volition, absent the consent,
             knowledge, or urging of Mother or Father. No consent
             order or pleading was filed in this case sufficient to satisfy
             the purposes of N.C. Gen. Stat. § 50-13.7(a). . . .

                     While we recognize, following [Loggins], that the
             trial court had jurisdiction to modify the Custody Order, we
             hold that it did not have the power and authority to sua
             sponte modify a child support order entered in a separate
             civil action. See Ellis v. Ellis, 190 N.C. 418, 421, 130 S.E.
             7, 9 (1925) (holding that although a court retains
             jurisdiction over a case, it may still lack the power to grant
             the relief contained in its judgment); see also State ex rel.
             Hanson v. Yandle, 235 N.C. 532, 535, 70 S.E.2d 565, 568
             (1952) (holding that where the court is without authority
             its judgment is void and of no effect). Because the majority
             in [Loggins] did not dispose of the necessity that a party
             satisfy the requirements of N.C. Gen. Stat. § 50-13.7(a),
             and in light of the concurring justices’ cautioned approach,
             we will not extend the Supreme Court’s decision to give the
             trial court unfettered authority to modify custody orders
             sua sponte. To hold otherwise would disturb several
             decades of precedent on which domestic relations parties
             and social service agencies throughout North Carolina
             have presumably come to rely. . . .

Id. at *16-17 (internal citations omitted).

      Unpublished opinions of this Court lack precedential authority. See N.C. R.

App. P. 30(e)(3) (providing that “an unpublished decision . . . does not constitute

controlling legal authority”). Nevertheless, we believe Mills was correctly decided

and reach a similar conclusion here.

      The present case is materially distinguishable from Loggins. The analysis in

Loggins makes clear that the existence of the voluntary settlement agreement signed

                                          - 18 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



by the parties and submitted to the trial court played a central role in the Supreme

Court’s decision, providing an adequate substitute for a motion in the cause. Here,

conversely, there was neither a motion in the cause nor a consent agreement in which

one or both of the parties sought a modification of Mr. Summerville’s child support

obligation. Thus, the trial court’s 16 December 2016 Order constitutes a classic case

of a sua sponte modification of a child support order despite the absence of any acts

sufficient to satisfy the purpose of N.C. Gen. Stat. § 50-13.7(a).

      Had the Supreme Court in Loggins intended to express its disapproval of this

Court’s longstanding prohibition of the sua sponte modification of child support

obligations, we believe it would have said so overtly. Therefore, we read Loggins as

continuing to require some action by the parties in order to satisfy the underlying

purpose of N.C. Gen. Stat. § 50-13.7(a). Accordingly, we vacate the portion of the trial

court’s 16 December 2016 Order modifying the preexisting child support obligation of

Mr. Summerville.

III. Appeal of Contempt Finding

      Mr. Summerville also seeks to challenge the trial court’s decision to hold him

in contempt. He asserts that (1) the court failed to make clear whether the contempt

was civil or criminal; (2) the court’s clarification in its 30 December 2016 Order of its

prior contempt finding was an impermissible attempt to amend its previous order




                                          - 19 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



under Rule 60; and (3) violations of a parenting coordinator’s orders cannot form the

basis for a finding of contempt.

      As an initial matter, we must determine whether we possess jurisdiction to

consider this portion of Mr. Summerville’s appeal. Appeals from criminal contempt

orders are governed by N.C. Gen. Stat. § 5A-17, which states as follows:

             A person found in criminal contempt may appeal in the
             manner provided for appeals in criminal actions, except
             appeal from a finding of contempt by a judicial official
             inferior to a superior court judge is by hearing de novo
             before a superior court judge.

N.C. Gen. Stat. § 5A-17(a) (2017). “This statute vests exclusive jurisdiction in the

superior court to hear appeals from orders in the district court holding a person in

criminal contempt.” Michael v. Michael, 77 N.C. App. 841, 843, 336 S.E.2d 414, 415

(1985), disc. review denied, 316 N.C. 195, 341 S.E.2d 577 (1986).

      Thus, “in criminal contempt matters, appeal is from the district court to the

superior court. . . . In civil contempt matters, appeal is from the district court to this

Court.” Brooks v. Jones, 121 N.C. App. 529, 530, 466 S.E.2d 344, 345 (1996) (internal

citations omitted). Accordingly, we must determine whether the trial court’s finding

of contempt here was criminal or civil in nature.

             [W]e note that contempt in this jurisdiction may be of two
             kinds, civil or criminal, although we have stated that the
             demarcation between the two may be hazy at best.
             Criminal contempt is generally applied where the
             judgment is in punishment of an act already accomplished,
             tending to interfere with the administration of justice.


                                          - 20 -
                           SUMMERVILLE V. SUMMERVILLE

                                  Opinion of the Court



             Civil contempt is a term applied where the proceeding is
             had to preserve the rights of private parties and to compel
             obedience to orders and decrees made for the benefit of
             such parties. A major factor in determining whether
             contempt is criminal or civil is the purpose for which the
             power is exercised. Where the punishment is to preserve
             the court’s authority and to punish disobedience of its
             orders, it is criminal contempt. Where the purpose is to
             provide a remedy for an injured suitor and to coerce
             compliance with an order, the contempt is civil. The
             importance in distinguishing criminal and civil contempt
             lies in the difference in procedure, punishment and right of
             review.

Bishop v. Bishop, 90 N.C. App. 499, 503, 369 S.E.2d 106, 108 (1988) (citation and

emphasis omitted).

      The trial court’s 16 December 2016 Order contained a handwritten paragraph

that stated as follows:

             23. [Mr. Summerville] may purge himself of his multiple
                 acts of contempt detailed above by paying one fine of
                 $500 within 10 days hereof and by complying with this
                 order and with all other orders in this action which
                 remain in effect hereafter.

      In its 30 December 2016 Order, the trial court stated the following in seeking

to clarify its prior finding of contempt against Mr. Summerville:

             The order of 12/16/16 is amended to add additional
             language in paragraph 23: “The Court finds that civil
             contempt does not provide a remedy for future compliance
             issues, and that the change of custody ordered herein will
             resolve future issues of noncompliance; accordingly, the
             Court finds that criminal contempt is appropriate and that
             [Mr. Summerville] is in criminal contempt, due to the
             multiple acts of wilful [sic] and deliberate disregard of and


                                         - 21 -
                            SUMMERVILLE V. SUMMERVILLE

                                    Opinion of the Court



             violation of the prior orders as detailed above, which
             findings support an order of criminal contempt beyond a
             reasonable doubt, and the Court so finds and orders.”

      In Paragraph No. 23 of the 16 December 2016 Order, the trial court imposed a

fine on Mr. Summerville, which is generally associated with criminal contempt. See

Bishop, 90 N.C. App. at 504, 369 S.E.2d at 109 (holding that a fine is generally

“punitive when it is paid to the court” and therefore indicates a finding of criminal

contempt (citation omitted)). However, the fine was imposed as part of a purge

condition, which is indicative of a finding of civil contempt. See id. at 504, 369 S.E.2d

at 109 (“[T]he addition of a ‘purge’ clause would render even a determinate jail

sentence civil in nature . . . .” (citation omitted)). The trial court then clarified its

intent in its 30 December 2016 Order, stating its determination that criminal —

rather than civil — contempt was appropriate in light of Mr. Summerville’s prior

actions.

      Therefore, because the trial court ultimately concluded that Mr. Summerville

should be held in criminal contempt, we lack jurisdiction over this portion of his

appeal as his sole recourse was an appeal to superior court. See Michael, 77 N.C.

App. at 843, 336 S.E.2d at 415 (dismissing appeal of criminal contempt order by

district court due to lack of appellate jurisdiction).

IV. Reasonableness of Attorneys’ Fees Award

      In his final argument, Mr. Summerville contends that the trial court erred by

awarding attorneys’ fees to Ms. Summerville. He argues that the court (1) did not

                                           - 22 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



possess statutory authority to award attorneys’ fees stemming from its finding of

criminal contempt; and (2) failed to make the requisite findings of reasonableness in

connection with the fees awarded for Ms. Summerville’s defense of his motion to

modify custody.

      This Court has held that “[i]n order to award attorney’s fees in an action

involving custody or support of a minor child, the trial court is required to gather

evidence and make certain findings of fact.” Davignon v. Davignon, __ N.C. App. __,

__, 782 S.E.2d 391, 396 (2016); see also Burr v. Burr, 153 N.C. App. 504, 506, 570

S.E.2d 222, 234 (2002) (holding that “award of attorney’s fees is not left to the court’s

unbridled discretion; it must find facts to support its award” (citation omitted)). “The

trial court must first determine if the party moving for attorney’s fees has satisfied

the statutory requirements for an award pursuant to N.C. Gen. Stat. § 50-13.6.”

Davignon, __ N.C. App. at __, 782 S.E.2d at 396.

      N.C. Gen. Stat. § 50-13.6 states as follows:

             In an action or proceeding for the custody or support, or
             both, of a minor child, including a motion in the cause for
             the modification or revocation of an existing order for
             custody or support, or both, the court may in its discretion
             order payment of reasonable attorney’s fees to an
             interested party acting in good faith who has insufficient
             means to defray the expense of the suit. Before ordering
             payment of a fee in a support action, the court must find as
             a fact that the party ordered to furnish support has refused
             to provide support which is adequate under the
             circumstances existing at the time of the institution of the
             action or proceeding; provided however, should the court


                                          - 23 -
                           SUMMERVILLE V. SUMMERVILLE

                                    Opinion of the Court



             find as a fact that the supporting party has initiated a
             frivolous action or proceeding the court may order payment
             of reasonable attorney’s fees to an interested party as
             deemed appropriate under the circumstances.

N.C. Gen. Stat. § 50-13.6 (2017).

      Thus, based on this statute, the trial court is required to find “that the party

seeking the award is (1) an interested party acting in good faith and (2) has

insufficient means to defray the expense of the suit.” Cobb v. Cobb, 79 N.C. App. 592,

595, 339 S.E.2d 825, 828 (1986) (citation omitted). Moreover, in addition to the

findings required by the express terms of N.C. Gen. Stat. § 50-13.6, this Court has

also mandated that certain other findings be made in order to ensure that the amount

of fees awarded is reasonable.

             Because [N.C. Gen. Stat. §] 50-13.6 allows for an award of
             reasonable attorney’s fees, cases construing the statute
             have in effect annexed an additional requirement
             concerning reasonableness onto the express statutory
             ones. . . . Namely, the record must contain additional
             findings of fact upon which a determination of the requisite
             reasonableness can be based, such as findings regarding
             the nature and scope of the legal services rendered, the
             skill and time required, the attorney’s hourly rate, and its
             reasonableness in comparison with that of other lawyers.

Id. at 595, 339 S.E.2d at 828 (internal citations omitted). “When the statutory

requirements have been met, the amount of attorney’s fees to be awarded rests within

the sound discretion of the trial judge and is reviewable on appeal only for abuse of




                                           - 24 -
                            SUMMERVILLE V. SUMMERVILLE

                                    Opinion of the Court



discretion.” Burr, 153 N.C. App. at 506, 570 S.E.2d at 234 (citation and quotation

marks omitted).

      The trial court’s 20 December 2016 order made the following pertinent findings

of fact in support of its award of attorneys’ fees.

             9.    Paragraph 7 of [Mr. Summerville]’s March 2016
                   Motion to Modify Custody included multiple
                   allegations which [Mr. Summerville] alleged
                   constituted a substantial change in circumstances
                   warranting a modification of custody, which he failed
                   to prove or this Court did not find to be credible. These
                   included that:

                    a. “[T]he minor child has spent an increasing
                       amount of time out of the classroom due to the
                       interventions by [Ms. Summerville] and/or
                       [Parent Coordinator]. The minor child’s school
                       performance has suffered enormously during the
                       last school year as a result of these interventions,
                       and these interventions have caused previously
                       resolved behavioral issues to re-surface and
                       escalate.”

                    b. The minor child had been “forced to miss church
                       youth group, Cub Scouts and other time with
                       [Mr. Summerville] doing the varied activities
                       [Mr. Summerville] participates in with the minor
                       child due to interventions by [Ms. Summerville]
                       and/or PC[,]” which caused “the minor child’s
                       anxiety and behavioral issues [to increase] both
                       at home and in school.”

                    c. ‘‘The minor child has had no less than twelve (12)
                       instances of fecal incontinence” due to
                       medications he takes which [Ms. Summerville]
                       manages with the support of the Parenting
                       Coordinator.


                                           - 25 -
              SUMMERVILLE V. SUMMERVILLE

                     Opinion of the Court




      d. “[T]he minor child has been allowed, encouraged
         and/or ordered to call [Ms. Summerville] when he
         disagrees with [Mr. Summerville], and has been
         encouraged to defy [Mr. Summerville]’s authority
         while the minor child is in [Mr. Summerville]’s
         care, causing enormous behavioral issues to
         escalate beyond what has been the norm for this
         minor child.”

      e. “[Ms. Summerville] and Parent Coordinator
         consistently question [Mr. Summerville]’s
         parenting of the minor child, at times through
         the minor child himself” and that “[s]uch
         behavior has increased the minor child’s already
         existent anxiety issues.”

10. These allegations were proven to be untrue after the
    extensive efforts of [Ms. Summerville]’s counsel,
    including deposing [Mr. Summerville], preparing for
    and attending pretrials, drafting and arguing the
    order and this hearing on attorney fees, as well as in
    the final trial on these issues, which occurred over six
    days of trial in June and October 2016.

11. [Ms. Summerville] incurred significant legal fees in
    defending against [Mr. Summerville]’s Motion to
    Modify Custody, as well as in the final trial on these
    issues, which occurred over six days of trial in June
    and October of 2016.

12. Pursuant to the Affidavit of Attorney’s Fees submitted
    by [Ms. Summerville]’s previous counsel, Melissa
    Averett, [Ms. Summerville] had incurred attorney’s
    fees of in excess of $18,000 with Averett Family Law
    since March 4, 2016.

13. Pursuant to the Affidavit of Attorney’s Fees and the
    Addendum to Affidavit of Attorney’s Fees submitted
    by [Ms. Summerville]’s current counsel, [Ms.


                            - 26 -
              SUMMERVILLE V. SUMMERVILLE

                    Opinion of the Court



    Summerville] has incurred attorney’s fees of at least
    $87,118 to Gabriela J. Matthews & Associates, P.A.
    since March 4, 2016 as of November 30, 2016. She has
    been in court on three separate appearances since that
    day and expended additional fees thereafter through
    the present date.

14. In total, [Ms. Summerville] has incurred attorney fees
    in excess of $104,070 since March 4, 2016 thru [sic]
    November 20, 2016. After this hearing today, [Ms.
    Summerville] will have current outstanding legal bills
    in excess of $80,000.

15. Some of [t]he services rendered by counsel were
    reasonable given the motion filed by [Mr.
    Summerville], his failure to follow the Court’s prior
    Orders, and the impact his actions had on the minor
    child. Further, the rates charged by said counsel were
    reasonable given the level of expertise and experience
    of both attorneys and common curate [sic] with the
    fees charged by attorneys practicing family law in this
    area. The award herein set forth is for the reasonably
    necessary portion of such time spent.

16. [Ms. Summerville] is an interested party and has
    acted in good faith in defending against [Mr.
    Summerville]’s motion and pursuing a custody
    modification given [Mr. Summerville’s] actions.

17. [Ms. Summerville] submitted a sworn affidavit, filed
    with this Court, in which she affirmatively pled that
    she does not have the ability to defray her extensive
    legal fees. In her affidavit, [Ms. Summerville] fully
    disclosed to the Court all of her assets and debts as
    well as her income. [Ms. Summerville] has also
    incurred significant credit card debt in order to pay
    some of those legal fees. However, she has no ability
    to pay her outstanding legal fees given her income and
    current net worth. [Ms. Summerville] is without
    sufficient means with which to defray the expenses of


                           - 27 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



                   this suit. Therefore, [Ms. Summerville] is entitled to
                   reimbursement of her legal fees pursuant to N.C.G.S.
                   §50-13.6.

                   ....

             19. [Mr. Summerville] should be ordered to pay the
                 portion of [Ms. Summerville]’s reasonable attorney
                 fees . . . set forth below pursuant to N.C. Gen. Stat.
                 50-13.6.

      Based on these findings, the trial court ordered Mr. Summerville to pay Ms.

Summerville’s attorney “the sum of $20,220 as attorney’s fees” and “the additional

sum of $22,000 by paying her $1000 per month for the next 24 [sic] months beginning

2/1/17.”

      As noted above, Mr. Summerville initially contends that the trial court erred

by awarding attorneys’ fees in connection with the court’s decision to hold him in

criminal contempt. However, as established by the above-quoted findings, the order

makes clear that the award of attorneys’ fees was instead based on Ms. Summerville’s

defense of Mr. Summerville’s motion to modify custody, which is expressly authorized

under N.C. Gen. Stat. § 50-13.6.

      Mr. Summerville next argues that the trial court’s order lacked the required

findings of reasonableness. Specifically, he contends that the trial court failed to

make specific findings concerning (1) the ability of Ms. Summerville to defray the cost

of the suit; (2) whether she acted in good faith; (3) her lawyer’s skill; (4) her lawyer’s

hourly rate; and (5) the nature and scope of the legal services rendered. We disagree.


                                          - 28 -
                            SUMMERVILLE V. SUMMERVILLE

                                   Opinion of the Court



       Finding Nos. 11, 12, 13, and 14 are supported by Ms. Summerville’s affidavit

and the evidence of record. Finding No. 15 establishes that the trial court considered

the relevant affidavits and determined that the rates charged by her counsel were

reasonable based on the level of expertise and experience of her attorneys and in light

of the fees charged by comparable attorneys in the geographic area.

       Moreover, Finding No. 16 sets out the trial court’s determination that Ms.

Summerville was an interested party acting in good faith, and Finding No. 17

contains the court’s finding that she had insufficient means to defray the expenses of

the action. Thus, we are satisfied that the trial court’s findings were sufficient to

support its award of attorneys’ fees to Ms. Summerville pursuant to N.C. Gen. Stat.

§ 50-13.6. See Hennessey v. Duckworth, 231 N.C. App. 17, 25, 752 S.E.2d 194, 200

(2013) (holding that trial court’s findings in connection with attorneys’ fees award

were supported by plaintiff’s affidavits and were sufficient to justify award of fees to

plaintiff).

                                     Conclusion

       For the reasons stated above, we (1) affirm the portion of the trial court’s 16

December 2016 Order modifying child custody; (2) vacate the portion of the trial

court’s 16 December 2016 Order modifying child support; (3) dismiss Mr.

Summerville’s appeal of the contempt findings contained in the 16 December 2016




                                          - 29 -
                          SUMMERVILLE V. SUMMERVILLE

                                  Opinion of the Court



and 30 December 2016 Orders; and (4) affirm the trial court’s 20 December 2016

Order awarding attorneys’ fees.

      AFFIRMED IN PART; VACATED IN PART; DISMISSED IN PART.

      Chief Judge McGEE and Judge TYSON concur.




                                         - 30 -